Porter, J.
(dissenting) : I dissent from the statement of law in the second paragraph of the syllabus. I think an attending physician is competent to testify, unless the matter is privileged, to his conclusions with reference to .the character and extent of a patient’s complaint or injury, and to base his opinion upon his examination and treatment in connection with the “history of the case” obtained from the patient. If the patient relates to him the manner in which he was injured, and even the details of the accident, it is not to be presumed that the physician permits such statements to affect his opinion of the character and extent of the injury. Some part of his professional opinion is necessarily based upon statements of the patient in answer to his questions. If he is a competent physician his technical knowledge will prevent the patient from imposing upon his credulity. (Block v. Milwaukee Street R. Co., 89 Wis. 371, 61 N. W. 1101, 27 L. R. A. 365, 46 Am. St. Rep. 849; Quaife and wife v. The Chicago & Northwestern R’y Co., 48 Wis. 513, 4 N. W. 638, 33 Am. Rep. 821; The Louisville, New Albany and Chicago Railway Company v. Snyder, 117 Ind. 435, 20 N. E. 284, 3 L. R. A. 434, 10 Am. St. Rep. 60; Barber and wife v. Merriam, 93 Mass. 322, 325; Rogers, Exp. Test. § 47, and cases cited.) A different rule obtains where the physician is consulted solely for the purpose of having him become a witness. (Stewart and another v. Everts, 76 Wis. 35, 44 N. W. 1092, 20 Am. St. Rep. 17.). In this case, while the questions asked the physician were somewhat broader than necessary, he was competent to testify as an expert from his examination and treatment, and it does not appear that the error was prejudicial.